EXAMINER’S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-24 directed to the product non-elected without traverse.  Accordingly, claims 20-24 been cancelled.
		Claims 13-19 are allowed over the art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses a plurality of input terminals configured at different workstation locations on a spinning machine or winder, in conjunction with other structural limitations, as set forth in the independent claim.  The use of input terminals is known in the art of controlling spinning machine or winder workstations, but the specific plurality of input terminals for plurality of workstation locations of a single spinning machine or winder as claimed by the applicant is novel.  Specifically, prior art Nakano (EP 2573635) discloses a plurality of input terminals controlling a plurality of workstations as recited in the application.  Prior art Nakano also discloses spinning machines and winders.  However, none of the prior art discloses, teaches, or suggests a plurality of input terminals at individual workstation locations, where such a plurality of workstations and workstation locations belong to a single spinning machine or winder.  To modify Nakano to be of a single spinning machine or winder having plurality of input terminals configured at different workstation locations, let alone an input terminal at each workstation location, as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732      
                                                                                                                                                                                                  
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732